                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


JOYCE LORRAINE BROTZ,

                       Plaintiff,

v.                                                       Case No: 6:17-cv-1603-Orl-40TBS

SIMM ASSOCIATES, INC.,

                       Defendant.
                                            /

                                           ORDER

          This cause comes before the Court without oral argument on Defendant’s Motion

to Dismiss for Lack of Personal Jurisdiction (Doc. 25 (the “Motion”)), filed March 26, 2018,

and Plaintiff’s Response in Opposition (Doc. 26), filed April 9, 2018. Upon consideration,

the Motion is due to be denied.

     I.   BACKGROUND

          Joyce Lorraine Brotz brings this putative class action suit against Defendant, Simm

Associates, Inc. (“SAI”), alleging unlawful debt collection activities. On or about Augus t

16, 2007, Ms. Brotz and her son William Brotz defaulted on their student loan payments

to the National Collegiate Loan Trust. (Doc. 1, ¶ 14). The debt was then transferred to

SAI, a debt collector. (Id. ¶¶ 5–6, 15). Ms. Brotz agreed to repay the loan in monthly

installments to SAI and authorized SAI to withdraw payments from her checking account

via ACH electronic transfer. (Id. ¶ 22). SAI also withdrew a “convenience fee” and credit

card payment fee from Ms. Brotz’s checking account that the loan agreement did not

authorize. (Id. ¶¶ 23–24).




                                                1
       Plaintiff therefore brought this action individually and on behalf of a nationwide

class alleging that SAI charges consumers excessive fees that are neither authorized by

contract nor permitted by law. (Id. ¶¶ 43–44). The Complaint brings claims for Fair Debt

Collection Practice Act violations, 15 U.S.C. § 1692 et seq., Florida Consumer Collection

Practices Act violations, Fla. Stat. § 559.55 et seq., breach of contract, and unjust

enrichment. These claims are brought pursuant to Federal Rule of Civil Procedure 23 on

behalf of Plaintiff and four (4) subclasses. (Id. ¶ 44).

       SAI moves to dismiss asserting that personal jurisdiction over claims by out-of-

state putative class members is improper based on the Supreme Court decision in Bristol-

Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773 (2017). See also (Doc. 25, p. 4).

Ms. Brotz opposes, contending Bristol-Myers is not controlling. (Doc. 26, p. 1).

 II.   STANDARD OF REVIEW

       A court must dismiss an action against a defendant over which it lacks personal

jurisdiction. Smith v. Trans-Siberian Orchestra, 689 F. Supp. 2d 1310, 1312 (M.D. Fla.

2010). A plaintiff bringing suit against a nonresident defendant must allege “sufficient facts

to make out a prima facie case of jurisdiction.” United Techs. Corp. v. Mazer, 556 F.3d

1260, 1274 (11th Cir. 2009). The Court must accept the allegations in the complaint as

true where they are uncontroverted by the defendant’s affidavits and resolve all

reasonable inferences in the plaintiff’s favor. Consol. Dev. Corp. v. Sherritt, Inc., 216 F.3d

1286, 1291 (11th Cir. 2000). “The plaintiff bears the burden of proving ‘by affidavit the

basis upon which jurisdiction may be obtained’ only if the defendant challenging

jurisdiction files ‘affidavits in support of his position.’” Posner v. Essex Ins. Co., 178 F.3d




                                               2
1209, 1214 (11th Cir. 1999) (quoting Venetian Salami Co. v. Parthenais, 554 So. 2d 499,

502 (Fla. 1989)).

    III.      DISCUSSION

              Bristol-Myers was a mass tort action brought in California state court by “[a] group

of plaintiffs—consisting of 86 California residents and 592 residents from 33 other

states”—for injuries allegedly stemming from a drug manufactured by Bristol-Myers

Squibb (“BMS”). 137 S. Ct. at 1778. BMS challenged the court’s specific jurisdiction over

the non-California-resident plaintiffs’ claims arising outside California. Id. at 1777–80,

1782. Applying “settled principles regarding specific jurisdiction,” the Supreme Court

found that the California state court’s exercise of personal jurisdiction over the non-

California-resident claims violated the Due Process Clause of the Fourteenth Amendment

because there was no “connection between the forum and the [non-residents’] specific

claims.” Id. at 1781. The Court, however, expressly declined to address “the question

whether its opinion . . . would also apply to a class action in which a plaintiff injured in the

forum State seeks to represent a nationwide class of plaintiffs, not all of whom were

injured there.” Id. at 1789 n.4 (Sotomayor, J., dissenting).

              Defendant asserts that the Bristol-Myers holding requires dismissal of the claims

of non-Florida-resident putative class members in this action. In its motion, Defendant

supports its argument by citing six cases from district courts in Arizona, New York,

Missouri, and Illinois applying Bristol-Myers. (Doc. 25, pp. 5–6). 1 Defendant represents



1          Defendant cites the following cases: Practice Mgmt. Support Servs. v. Cirque Du
           Soleil, Inc., 301 F. Supp. 3d 840 (N.D. Ill. 2018); DeBernardis v. NBTY, Inc., No. 17 C
           6125, 2018 WL 461228 (N.D. Ill. Jan. 18, 2018); Greene v. Mizuho Bank, Ltd., 289 F.
           Supp. 3d 870 (N.D. Ill. 2017); Wenokur v. AXA Equitable Life Ins. Co., No. CV-17-
           00165, 2017 WL 4357916 (D. Ariz. Oct. 2, 2017); Spratley v. FCA US LLC, No. 3:12-



                                                   3
that “courts throughout the country have determined that personal jurisdiction cannot be

maintained over non-resident class claims against a defendant who is not subject to

general personal jurisdiction in the subject forum.” 2 (Doc. 25, p. 5).

       Interestingly, Defendant’s brief fails to mention a single decision, of which there

are numerous, holding that Bristol-Myers does not apply in the class action context. 3

Indeed, Defendant only tells half the story, which is unfortunate since the other half is

more compelling. Since Bristol-Myers was decided, numerous district courts faced with



    CV-0062, 2017 WL 4023348 (N.D.N.Y. Sept. 12, 2017); Jordan v. Bayer Corp., No.
    4:17-CV-865, 2017 WL 3006993 (E.D. Mo. July 14, 2017).

2   The cited cases barely support Defendant’s proposition—that a district court lacks
    specific personal jurisdiction over a defendant with respect to claims lodged by
    putative class members residing outside the forum state. Indeed, in Spratley, the
    Northern District of New York invoked Bristol-Myers in support of the court’s holding
    that it lacked personal jurisdiction over six out-of-state named plaintiffs. 2017 WL
    4023348, at *6–7. Likewise, the suit in Jordan was a mass tort, not a class action, and
    Bristol-Myers was applied in that case to support the court’s finding that “there [was]
    no personal jurisdiction as to the claims of the [named] non-Missouri plaintiffs . . . .”
    2017 WL 3006993, at *2, 4. Furthermore, the personal jurisdiction analysis in Wenokur
    was limited to a cursory footnote stating, in dicta, that the court lacked personal
    jurisdiction over claims asserted by out-of-forum class members. 2017 WL 4357916,
    at *4 n.4.

    The Northern District of Illinois decisions lend Defendant’s argument support, though
    even those decisions stand on shaky ground. See Debernardis, 2018 WL 461228 at
    *2 (“The Court believes that it is more likely than not based on the Supreme Court's
    comments about federalism that the courts will apply Bristol-Myers Squibb to outlaw
    nationwide class actions in a form, such as in this case, where there is no general
    jurisdiction over the Defendants.” (emphasis added)); Greene, 289 F. Supp. 3d at
    871–72, 874 (applying Bristol-Myers to dismiss claims by out-of-forum “named
    plaintiffs in a putative class action” for lack of personal jurisdiction (emphasis added));
    but see Cirque Du Soleil, 301 F. Supp. 3d at 860–62 (applying Bristol-Myers holding
    to “dismiss the claims of [out-of-forum] putative class members”).

3   “[T]here is a split of authority regarding whether Bristol–Myers should be read to hold
    a district court in Florida lacks personal jurisdiction as to the claims of non–Florida
    putative class members.” Becker v. HBN Media, Inc., 314 F. Supp. 3d 1342, 1344
    (S.D. Fla. 2018).



                                              4
Rule 12(b)(2) motions have found that Bristol-Myers’ holding does not apply to out-of-

forum putative class members’ claims. For instance, the U.S. District Court for the District

of Columbia recently held that “Bristol-Myers does not apply to class actions” because of

the “material distinctions between a class action and a mass tort action.” Molock v. Whole

Foods Market, Inc., 297 F. Supp. 3d 114, 126–27 (D.D.C. 2018). The well-reasoned

Molock opinion summarizes the rationale for limiting the Bristol-Myers holding to the mass

action context as follows:

       [I]n a mass tort action, each plaintiff is a real party in interest to the
       complaints; by contrast, in a putative class action, one or more plaintiffs
       seek to represent the rest of the similarly situated plaintiffs, and the named
       plaintiffs are the only plaintiffs actually named in the complaint. Additionally,
       unlike a mass tort action, for a case to qualify for class action treatment, it
       needs to meet the additional due process standards for class certification
       under Rule 23—numerosity, commonality, typicality, adequacy of
       representation, predominance and superiority. These additional elements
       of a class action supply due process safeguards not applicable in the mass
       tort context.

Id. (citations and quotation marks omitted). Ultimately, the Court finds the reasoning of

the cases Defendant neglected to cite compelling and that Bristol-Myers is inapplicable

here. See also, e.g., Tickling Keys, Inc. v. Transamerica Fin. Advisors, Inc., 305 F. Supp.

3d 1342, 1350–51 (M.D. Fla. 2018) (“[T]he Court declines to extend Bristol-Myers to the

class action context.”); Sanchez v. Launch Tech. Workforce Sols., LLC, 297 F. Supp. 3d

1360, 1363–69 (N.D. Ga. 2018) (concluding that the Bristol-Myers holding does “not

foreclose [the court’s] exercise of personal jurisdiction over [the defendant] as to the

claims of . . . the unnamed non-resident plaintiffs”); Fitzhenry-Russell v. Dr. Pepper

Snapple Grp., No. 17-cv-564, 2017 WL 4224723, at *5 (N.D. Cal. Sept. 22, 2017) (“[T]he

Court is not persuaded to extend Bristol-Myers to the class action context . . . .”); In re

Chinese-Manufactured Drywall Prods. Liab. Litig., Civil Action MDL No. 09-2047, 2017




                                              5
WL 5971622, at *8–20 (E.D. La. Nov. 30, 2017) (“[Bristol-Myers] does not speak to or

alter class action jurisprudence.”). 4

         While Defendant’s omission does not technically violate Florida’s ethical rules—

which require the disclosure of binding caselaw directly adverse to the advocated

position—the Court takes notice of defense counsel’s lack of candor. See Fla. R. of Prof.

Conduct 4-3-3; Malautea v. Suzuki, 987 F.2d 1536, 1546 (“All attorneys, as ‘officers of

the court,’ owe duties of complete candor and primary loyalty to the court before which

they practice.”). 5 Defense counsel is reminded that the “duty to a client can never

outweigh his or her responsibility to see that our system of justice functions smoothly.”

Malautea, 987 F.2d at 1546.

IV.      CONCLUSION

         For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

         1.   Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction (Doc. 25) is

              DENIED.

         2.   Defendant SHALL answer the Amended Complaint no later than fourteen (14)

              days from the date of this Order.




4     Although no decisions in this District had addressed this precise issue before
      Defendant’s Motion to Dismiss (Doc. 25) was filed, numerous district courts across
      the country had entered decisions contradicting Defendant’s interpretation of Bristol-
      Myers by then.

5     The Court must also note that the denial of Defendant’s motion for leave to reply to
      Plaintiff’s response brief does not excuse Defendant’s omission. To be sure, the
      adversarial process is designed to protect and advance the interests of each party,
      and Plaintiff’s counsel briefed the cases that Defendant ignored. (See Doc. 26).
      Nevertheless, Defendant cannot shirk its duty of candor based on the assumption that
      the other side will invariably inform the Court of adverse legal authority.



                                              6
      DONE AND ORDERED in Orlando, Florida on October 15, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      7
